Citation Nr: 9913759	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-48 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a thoracic spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1969, and from November 1972 to June 1980.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a July 1996 rating action, with 
which the veteran expressed disagreement in September 1996.  
A statement of the case was issued in September 1996, and a 
substantive appeal was received in November 1996.  A 
supplemental statement of the case was issued in September 
1998 and, in February 1999, the veteran appeared before the 
undersigned Member of the Board at a Travel Board hearing 
conducted at the RO.  Thereafter, the case was transferred to 
Washington, DC, for a decision by the Board.  

In addition to the foregoing, it is observed that the 
veteran's original appeal included the RO's July 1996 
decision to deny disability evaluations in excess of 
10 percent for residuals of gunshot wounds to the left thigh 
and right thigh, and service connection for a lumbar spine 
disability.  At the hearing conducted before the undersigned 
in February 1999, however, the veteran withdrew these claims 
from appellate consideration.  Accordingly, the only issues 
currently before the Board are as set out on the first page 
of this decision. 




REMAND

In this case, the veteran, a jet aircraft pilot during his 
1972-1980 period of service, essentially contends that his 
current thoracic and cervical spine complaints may be 
attributed to prolonged in-service use of an ill-fitting 
harness with which he was strapped to his ejection seat when 
flying.  He has also referred to the tremendous
G-forces to which his spine was subjected in both training 
and flying on duty.

A review of the veteran's service medical records does not 
show any complaints of cervical spine pain, but numerous 
complaints were recorded of upper back pain between 1974 and 
1978.  One record in particular, dated in 1975, revealed that 
these complaints were present after a flight, and were more 
noticeable after a long flight.  This same record showed that 
the veteran was diagnosed to have Scheuermann's Disease - 
Juvenile Kyphosis, and dorsal scoliosis.  This disorder 
affects the vertebrae and is a disease of the growth or 
ossification centers in children which begins as a 
degeneration or necrosis followed by regeneration or 
recalcification.  See Dorland's Illustrated Medical 
Dictionary, 1198 (27th ed. 1988).  Service records dated 
after 1978 do not reflect treatment for any spine complaints, 
and the report of an examination conducted in December 1979, 
which appears to have been the veteran's separation 
examination, shows that no abnormalities of the spine were 
noted upon clinical evaluation.  

Following service, there are no records of any thoracic or 
cervical spine complaints until 1993, some 13 years later.  
In connection with his current claim, however, the veteran 
did submit copies of chiropractic records dated in 1993 and 
1994, which show numerous complaints and treatment related to 
the mid-back and neck.  These records, however, do not 
contain any medical opinions relating the veteran's 
complaints to service.  

In 1997, the veteran submitted a letter from a chiropractor 
who apparently began treating him in February 1996.  In this 
letter, the chiropractor indicated that her examination of 
the veteran -

revealed positive orthopedic and neurological 
findings for scoliosis and extensive degenerative 
changes thruout [sic] his spinal musculature.  In 
particular, [she] noted moderate to severe muscular 
contractions with fibrosis occurring in his 
thoracic and lumbar spinal muscles.   

She went on to state that -

[t]he binding and constricting influence of 
undersized gear worn for long periods of time while 
seated in an aircraft would certainly produce the 
scoliosis and other musculoskeletal conditions 
which [the veteran] now has. 

... In my 19 years of practice, I have examined and 
treated several hundred cases of adult-onset 
scoliosis with attending chronic muscular spascity, 
fibrosis and arthritis.  [The veteran's] history 
and examination findings are consistent with such a 
diagnosis.  

Between April and June 1998, the veteran underwent a number 
of examinations for VA purposes.  X-rays of the cervical 
spine, taken in April 1998, revealed mild degenerative disc 
disease at C6-7, and degenerative spurs at C3-4 uncovertebral 
joint.  X-rays of the thoracic spine taken at that time 
revealed a calcified disc at
T8-9, minimal degenerative spur formation, mild osteoporosis, 
and minimal dextroscoliosis.  The actual report of the 
examination conducted in April 1998 included the notation 
that the veteran reported he had a scoliosis as a teenager, 
and revealed that there was a kyphosis at the dorsal spine 
with mild scoliosis.  The diagnoses were "kyphoscoliosis, 
thoracic spine" and "rule out ankylosing spondylitis, 
spine."  It appears that the latter diagnosis may only 
relate to the lumbar spine, which is not at issue, but in any 
case, the examiner (who noted he had reviewed the veteran's 
claims file) also wrote -

In summary, we have this 49 year old gentleman with 
a scoliosis of the spine, noted as a teenager.  
Symptoms began after flight school with a tight 
torso harness.  The scoliosis and kyphosis 
certainly has not been aggravated by this soft 
tissue harness, but it seems that this could have 
precipitated the symptoms.  The kyphoscoliosis is 
not the cause of the back symptoms.  The symptoms 
he developed are the result of a tight harness on a 
mechanically abnormal spine.  There is no evidence 
of disc protrusion and the patient would probably 
be helped with a back strengthening exercise 
program.   

A different physician examined the veteran for VA purposes in 
June 1998.  Although he indicated that he had not reviewed 
the claims file, he noted the veteran's report of in-service 
complaints, and the veteran's contentions in that regard with 
respect to his current complaints.  He also noted that the 
veteran's neck problems apparently had begun only 6 years 
earlier (which would have been 1992).  His examination of the 
veteran's back revealed minimal scoliosis to the right, and 
full range of motion of the cervical spine.  He noted the 
findings revealed by X-rays taken of the veteran's lumbar and 
cervical spine, and his diagnostic assessment was as follows:

1.  Degenerative arthritis  

2.  Discogenic disease

3.  Possible inflammatory polyarthropathy, i.e., 
ankylosing spondylitis, based on history of back 
pain and fused SI joints, however, there is no 
other evidence to support this diagnosis.
Plan:  H&AB 27 will be ordered.  

This examiner also provided some additional comments as 
follows:  

In my medical opinion, it is unlikely that 
individual's term of service in the military either 
precipitated or aggravated his particular 
complaints vis-à-vis his back and cervical spine.  
In all medical likelihood, his articular complaints 
represent natural progression of disease.  

As can be seen from the foregoing, the veteran's disability 
picture is somewhat confusing.  Clearly, there were mid-back 
complaints noted during service, and he was diagnosed at that 
time as having dorsal scoliosis and a congenital disorder.  
In addition, since the veteran's complaints at that time were 
noted to occur after flying, his contention that those 
complaints were related to an ill-fitting harness appears 
plausible.  After service, however, there is a 13-year gap 
with no evidence of any medical care being provided for any 
spine complaints.  In 1993, the veteran again sought 
professional care for back complaints, but, in addition to 
the disorders noted in service, current X-ray reports show 
that the thoracic spine is affected by a calcified disc, 
degenerative spur formation, and mild osteoporosis.  X-rays 
of the cervical spine show the veteran to be affected by 
degenerative disc disease and degenerative spurs.

These additional X-ray findings notwithstanding, the VA 
physician who examined the veteran in April 1998 appears to 
have diagnosed the veteran as having ony kyphoscoliosis of 
the thoracic spine, and he does not appear to have addressed 
the cervical spine.  Moreover, this physician went on to 
state that the kyphoscoliosis is not the cause of the 
veteran's symptoms, but rather, he appears to attribute the 
veteran's symptoms to the tight harness the veteran wore in 
service.  In doing so, however, it is not clear whether the 
physician was referring to current symptoms or to only the 
symptoms the veteran exhibited in service.  Furthermore, this 
physician indicated that the veteran also might have 
ankylosing spondylitis, which would account for some of his 
symptoms.  Significantly, however, the test he apparently 
recommended to make that determination does not appear to 
have been accomplished.  

The VA physician who conducted the examination of the veteran 
in June 1998 did not resolve those questions that were raised 
by the report of the April 1998 examination.  In addition, it 
must be noted that this physician did not have the benefit of 
the veteran's claims file with him when he examined the 
veteran, and his diagnostic assessment does not make clear 
the segment of the spine (e.g., cervical, thoracic, or 
lumbar) to which he was referring in rendering his diagnosis.  
Moreover, like the first physician, this second physician 
also raised the possibility of the presence of ankylosing 
spondylitis to account for the veteran's complaints, but, as 
with the first, it does not appear that the recommended test 
to confirm that diagnosis was performed.  Furthermore, while 
this physician apparently did not believe the veteran's mid-
back and neck complaints were precipitated or aggravated by 
service, since he did not have benefit of the veteran's 
service medical records when he offered that opinion, it 
would be inappropriate to base a final appellate 
determination on that conclusion. 

In addition to the foregoing, the Board also notes that 
neither of the VA physicians who examined the veteran 
commented upon the opinion provided in 1997 by the veteran's 
chiropractor.  She is apparently of the view that the 
veteran's current disability, which she characterizes as 
scoliosis and extensive degenerative changes, may be 
attributed entirely to the veteran's particular service 
experiences.  Given that her opinion appears to be contrary 
to the opinions of those VA physicians who examined the 
veteran, some explanation to account for those differences 
would be useful in deciding this case.  

Under the circumstances described above, it would be most 
helpful to have another examination of the veteran conducted, 
in which all of the disabilities affecting his thoracic and 
cervical spine are identified, and in which is discussed the 
likelihood that any current disability was incurred in or 
aggravated by service.

In making this request, the Board is aware that it is no less 
difficult for a physician to interpret legal standards than 
it is for an attorney to interpret medical findings.  In our 
efforts at compliance with the law governing service 
connection, we are acutely aware that even the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals, prior to March 1, 
1999), has acknowledged that the Court's word parsing in some 
of its medical nexus cases has created an unclear picture for 
ascertaining what degree of certainty is necessary in a 
medical opinion in order to establish a plausible medical 
connection between in-service injury and post service 
disability.  See Obert v. Brown, 5 Vet.App. 30, 33 (1993) (a 
doctor's opinion, expressed in terms of may, was too 
speculative, on its own, to establish a well-grounded claim); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992) (holding 
that a doctor's opinion that the veteran's service-connected 
condition may or may not have contributed to his cause of 
death was inadequate nexus evidence).  Most recently, the 
Court has held:  "By using the term 'could,' without 
supporting clinical data or other rationale, [a physician's] 
opinion simply is too speculative in order to provide the 
degree of certainty required for medical nexus evidence."  
Bloom v. West, 12 Vet.App. 185, 187 (1999).

Nevertheless, even though the task is difficult, we must 
defer our final decision on the merits of this appeal until 
the medical issues are addressed in the context of the entire 
history of the condition of the veteran's back.  This 
determination requires a high degree of medical expertise, 
and we recognize that a physician rendering an opinion as to 
etiology of a disorder is greatly assisted by having the 
benefit of the patient's clinical history as well as the 
opinions of medical professionals who have previously 
reviewed the case.  The Board is not permitted to draw 
inferences as to medical causation or etiology without a 
solid foundation in the record.  See Rucker v. Brown, 10 
Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, in view of the unique facts presented in this 
case, it is being remanded to the RO for the following 
action:  

1.  The veteran should be scheduled for an 
orthopedic examination, the purpose of which is to 
identify each of the disabilities affecting his 
thoracic and cervical spine, and to determine 
their etiology.  Any special diagnostic tests or 
additional consultations deemed necessary should 
be accomplished.  The claims file, to include a 
copy of this Remand, should be made available to 
the examiner(s) so that the veteran's pertinent 
history may be considered.  For each disability 
diagnosed upon examination of the veteran, an 
opinion should be entered regarding the likely 
etiology of that disability, and, in particular, 
whether it is at least as likely as not that it is 
related to the back complaints noted in the 
veteran's service medical records.  For each 
opinion so expressed, citation to appropriate 
supporting records should be included.  For any 
disability considered to be congenital in origin, 
the examiner should indicate whether such 
disability was manifested during the veteran's 
service, and if so, whether it underwent an 
increase in severity during service.  If that is 
also the case, the examiner should set forth 
whether this increase in severity was due to the 
natural progress of the condition or went beyond 
natural progress.  In the event any opinion 
reached is inconsistent with any medical opinion 
already of record (as, for example, that of the 
chiropractor who provided her opinion in a May 28, 
1997, letter to the effect that all of the 
veteran's current back complaints and conditions 
may be attributed to his in-service experiences), 
an explanation to account for any such 
inconsistency should be offered.  A notation that 
a review of the claims file was conducted should 
also be made part of any report provided. 

2.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  

3.  Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection is warranted for a cervical 
spine disability and a thoracic spine disability.  
If any decision remains adverse to the veteran, 
the RO should issue a supplemental statement of 
the case to the veteran and his representative, 
both of whom should be given a reasonable 
opportunity to respond before the case is returned 
to the Board for further review. 

No action is required of the veteran until he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).




